Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 06/27/2022.  Claims 1-20 of which claims 1,5,14,15,17 and 18 are independent, were pending in this application and have been considered below.
(i) Claims 19 and 20 are newly added

Response to Arguments
3.     Applicant’s arguments, see Remarks, filed 06/27/2022, with respect to the rejection of claims 1, 2,4-6, 8, 10-12, 15-17 and 18 under 35 U.S.C. 103 as being unpatentable over FARHADI HAMED ET AL( "Distributed Transceiver Design and Power Control for Wireless MIMO Interference Networks", IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, IEEE SERVICE CENTER, PISCATAWAY, Nu, US, vol. 14, no. 3, 1 March 2015 (2015-03-01), pages 1199-1212, XP011574841, ISSN: 1536-1276, DOI: 10.1109/TWC.2014.2365202) (see IDS)  in view of OMID TAGHIZADEH ET AL( "Hardware Impairments Aware Transceiver Design for Bidirectional Full-Duplex MIMO OFDM Systems", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 16 April 2017 (2017-04-16), XP081317500), (see IDS), have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.
Examiner's Amendment
4.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.         The application is amended as follows:
Claims 19 and 20 are amended as follow:
Amendments to the Claims:
19. (Currently Amended) The method of claim 2 [[1]], wherein the interference covariance matrix is estimated based at least on a reverse channel matrix and an uplink hardware impairment covariance matrix.

20. (Currently Amended) The method of claim 6 [[5]], wherein the interference covariance matrix is estimated based at least on a forward channel matrix and a downlink hardware impairment covariance matrix.
Allowable Subject Matter
6.         Claims 1-20 are allowed.
7.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
8.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.         The following is a statement of reasons for allowance: 
Regarding claims 1, 5,14,15,17 and 18, the prior art of record, specifically FARHADI HAMED ET AL ("Distributed Transceiver Design and Power Control for Wireless MIMO Interference Networks", IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, IEEE SERVICE CENTER, PISCATAWAY, Nu, US, vol. 14, no. 3, 1 March 2015 (2015-03-01), pages 1199-1212, XP011574841, ISSN: 1536-1276, DOI: 10.1109/TWC.2014.2365202) (see IDS)  teaches a pre-coding method for a transmitter node configured for spatial multiplexing of signals into streams and for transmission of the spatially multiplexed streams, each stream intended for a receiver node (see page 1201, section II.A,(Transmitter structure),  Fig. 1 The structure of transmitter and receiver) the transmitter node and the receiver node (see fig. 1) comprising at least one hardware component, the method comprising:
transmitting (Transceiver), for selection of a receiver node reception pre-coding setting, transmitter node reference signals for channel estimation, the transmitter node reference signals resulting from use of a transmitter node transmission pre-coding setting and an allocated transmission power; (see page 1202, section Ill (Transceiver design and power control), and Fig. 2, "training sequences sent by the sources over forward channels" (channels from sources to destinations))
receiving(Transceiver), from the receiver node, receiver node reference signals for channel estimation, the receiver node reference signals resulting from
use of a selected receiver node reception pre-coding setting as receiver
node transmission pre-coding setting;(see page 1202, section Ill (Transceiver design and power control), and Fig. 2, "training sequences transmitted over reverse channels "(channels from destinations to sources))
estimating a reverse channel disturbance component of the received
receiver node reference signals for channel estimation, the reverse
channel disturbance component (see page 1203, section III A (CSI Acquisition, Transceiver design, and power control), and equation 10, "The source estimates the reverse interference-plus-noise covariance matrix") 
selecting a transmitter node reception pre-coding setting based on the
estimated reverse channel disturbance component; (See page 1203, section III.A (CSI Acquisition, Transceiver design, and power control) and equation 12) and 
updating the transmitter node transmission pre-coding setting by
using the selected transmitter node reception pre-coding setting as
transmitter node transmission pre-coding setting (See page 1203, section III.A, paragraph below equation 12, The source can compute these vectors using the effective reverse desired channel matrix in (1) and interference-plus-noise covariance matrices in ---- - -performed during the power update phase, in more details).
OMID TAGHIZADEH ET AL( "Hardware Impairments Aware Transceiver Design for Bidirectional Full-Duplex MIMO OFDM Systems", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 16 April 2017 (2017-04-16), XP081317500), (see IDS),teaches in the title, Hardware Impairments Aware Transceiver Design for Bidirectional Full-Duplex MIMO OFDM Systems”) and in abstract, - - -the effects of hardware distortion as well as the channel state information error are taken into account- - -. In the first step, we transform the available time-domain characterization of the hardware distortions for PD MIMO transceivers to the frequency domain, via a linear Fourier transformation. As a result, the explicit impact of hardware inaccuracies on the residual self-interference (RST) and inter-carrier leakage (ICL) is formulated in relation to the intended transmit/received signals- - -). Also see section II, system model, - - -a bidirectional OFDM communication between two MIMO FD transceivers- - -. Also see equation 16 on page 4.
However, none of the prior arts cited alone or in combination provides the motivation to teach  a pre-coding method for a transmitter node configured for spatial multiplexing of signals into streams and for transmission of the spatially multiplexed streams, each stream intended for a receiver node, the transmitter node and/or the receiver node comprising at least one hardware component causing signal distortion for one or more of a forward channel and a reverse channel, the method comprising: 
transmitting, for selection of a receiver node reception pre- coding setting, transmitter node reference signals for channel estimation, the transmitter node reference signals resulting from use 8 Application No. 17/416,426Docket No. 3602-2213US1of a transmitter node transmission pre-coding setting and an allocated transmission power; receiving, from the receiver node, receiver node reference signals for channel estimation, the receiver node reference signals resulting from use of a selected receiver node reception pre-coding setting as receiver node transmission pre-coding setting; estimating a reverse channel disturbance component of the received receiver node reference signals for channel estimation, the reverse channel disturbance component including the signal distortion for the reverse channel, which was caused by said at least one hardware component; 
selecting a transmitter node reception pre-coding setting based on the estimated reverse channel disturbance component; and updating the transmitter node transmission pre-coding setting by using the selected transmitter node reception pre-coding setting as transmitter node transmission pre-coding setting, as recited in claim 1 and similarly in claims 5, 14,15,17 and 18.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 9, 2022